Citation Nr: 1715568	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  04-36 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a dental condition, to include osteomyelitis with necrotic bone, for compensation purposes.

2.  Entitlement to service connection for fungus of the scrotum.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

E. Carroll, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1952 to November 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied entitlement to service connection for a dental condition, as well as an April 1989 rating decision, which denied entitlement to service connection for fungus of the scrotum.  Additionally, in March 2011, the RO issued a rating decision characterizing the appeal as a claim to reopen entitlement to service connection for fungus of the scrotum, which it denied at that time.

The Veteran initially submitted a claim to reopen his appeal for entitlement to service connection for a dental condition in March 2010.  In response to the March 2011 rating decision, he filed a notice of disagreement in June 2011.  The RO issued a statement of the case (SOC) in December 2011 and he filed a timely VA Form 9 certifying his appeal in January 2012.

In January 2016, the Board granted the claim to reopen the appeal for entitlement to service connection for a dental condition.  The claims for service connection for a dental condition and to reopen the appeal for service connection for fungus of the scrotum were remanded for further development.  The RO afforded the Veteran a VA dental examination in April 2016 and additional dental treatment records have been associated with the claims file.  

Additionally, in the January 2016 remand, the Board directed the RO to issue a SOC in response to the March 2011 rating decision regarding the fungus of the scrotum claim. On February 3, 2016, the RO issued the SOC related to the March 2011 rating decision, which declined to reopen the appeal for entitlement to service connection for fungus of the scrotum.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran has submitted additional evidence since the RO last considered the case in a June 2016 supplemental statement of the case.  Nevertheless, this evidence is duplicative of evidence already in the claims file and thus, waiver of RO consideration of this evidence is not necessary.  38 C.F.R. § 20.1304(c).   

The issue of entitlement to service connection fungus of the scrotum is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently service-connected for teeth #3, 8, 9, 10, 15, 19, and 24.

2.  The evidence does not reflect that the Veteran has a diagnosed dental condition that is subject to VA compensation, and he is already in receipt of VA dental treatment.


CONCLUSION OF LAW

The criteria for entitlement to VA dental treatment are not met. 38 U.S.C.A. § 1110, 1131, 1712, 5107 (West 2014); 38 C.F.R. § 3.381, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim for service connection for a dental condition, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA satisfied its duty to notify by letters mailed in April 2010 and May 2012.

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA treatment records have been obtained and considered. He has not identified or provided authorization to obtain any additional, outstanding records.

In addition, VA afforded the Veteran a VA examination addressing the nature and etiology of his dental condition in April 2016. The Board finds that the opinion provides a clear conclusion as to the etiology of the Veteran's dental condition with supporting data as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   Therefore, the Board finds that the examination report is adequate to adjudicate the service connection claim, and no further examination is necessary.  Thus, the Board finds that VA has fully satisfied its duty to assist.

II. Service Connection for a Dental Condition, to include Osteomyelitis with Necrotic Bone

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, psychosis, and hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Dental conditions are not explicitly recognized as a chronic disease under 38 C.F.R. § 3.309 (a) and, thus, Walker and the theory of continuity of symptomatology as an alternative route to establish service connection is not applicable to this case.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms. 

See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

By way of history, in March 1955, the Veteran was awarded service connection for teeth #3, 8, and 9, due to in-service trauma when he slipped and hit his mouth on a mortar during active duty in Alaska in 1953.  In April 1956, the RO granted entitlement to service connection for teeth #3, 8, 9, 10, 15, 19, and 24.  Currently, he claims service connection for a dental condition, to include osteomyelitis with necrotic bone, which he believes is related to service.  Based upon the evidence submitted by the Veteran, and the statement provided in the VA Form 9, it appears that he is asserting his current dental bone loss resulted from the in-service incident related to his service-connected teeth.

With respect to the requirement for a current diagnosis, VA treatment records indicate that he was diagnosed with periodontitis in February 1989 and gingivitis in August 1991.  The August 2016 VA examination report noted a diagnosis for loss 

of teeth due to trauma and periodontitis.  Thus, the Board finds the requirement for a current disability is met.

In a July 1975 statement, the Veteran reported that a dental injury occurred during active service when he slipped and hit his mouth in December 1953.  The Veteran is competent to provide lay evidence of an in-service injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report that of which he or she has personal knowledge.)  Moreover, the Board finds no reason to question his credibility in this regard.  Thus, the second element of direct service connection is satisfied.  

Therefore, the remaining question is whether there is a nexus, or link, between the current shown disability and the Veteran's service.

Service treatment records do not contain any reports of a dental disorder or complaints of any dental issues, aside from noting the removal of several teeth.  Specifically, the separation examination noted in-service tooth loss, but did not find any in-service dental bone loss, as a result of trauma.

VA treatment records documented significant treatment for the loosening of his denture in the 1980's and 1990's, along with the removal of numerous teeth.  Treatment providers noted bone loss in June 1989 and August 1993.  Between February 1989 and September 1995, treatment providers consistently noted gingivitis, periodontitis, and complaints of bleeding, due to the Veteran's denture.

In September 1991 and 1997, he reported bleeding of the gums and difficulty chewing, as a result of his denture.

In November 1995, the Veteran underwent a VA dental examination. He described symptoms including bleeding gums, spitting up blood, cold sensitivity around the upper left back tooth, and difficulty chewing.  He reported that he chipped tooth #24 while on maneuvers in Alaska in 1953, which resulted in infection and extraction.  

He stated that he brushed his teeth twice a day, but did not floss.  The treatment provider noted that a maxillary fixed partial denture was inserted in June 1981, which required several additional procedures to re-cement it and, ultimately, attempt to remove it.  He underwent periodontal surgery in 1981, 1989, and 1992.  Missing teeth were as follows: #1, 2, 3, 4, 8, 9, 11, 13, 15, 16, 17, 18, 19, 23, 24, 31, and 32.  The treatment provider diagnosed him with periodontitis, gingivitis, partial edentulous, caries, and poor oral hygiene.

VA treatment records from March 2001 through May 2009 consistently noted diagnoses of chronic gingivitis, gingival recession, and chronic periodontitis, with the occasional removal of teeth.  Notably, the Veteran was diagnosed with acute osteomyelitis in June 2002, after undergoing procedures to have segments of protruding bone removed.  In November 2002, the treatment provider noted gingival appearance that was suggestive of vitamin deficiency.  

In an August 2010 statement, the Veteran stated that he needed to undergo a procedure to remove a bone from the upper left segment of his jaw, but treatment providers had informed him that his osteoporosis may hinder his recovery.

A November 2013 VA treatment record noted generalized alveolar bone loss, specifically for teeth #20, 28, and 29.  The treatment provider diagnosed him with chronic severe gingivitis and periodontitis.  

An August 2014 VA treatment record noted poor dental hygiene and reports of pain.  The treatment provider stated that the denture lacked retention and stability, as would be expected due to the Veteran's age.

In November 2014 and February 2015, he reported no dental issues and presented with gingivitis, periodontitis, and gingival recession.  In August 2015, he underwent a procedure to remove a loose tooth.  

In April 2016, VA afforded the Veteran an examination to evaluate the nature and etiology of his dental condition.  The examiner noted diagnoses of loss of teeth due 

to service-related trauma, as well as periodontal disease.  The Veteran reported striking his mouth after slipping in snow and ice during service in Alaska, which resulted in non-restorable extractions for teeth #3, 8, 9, 10, 15, 19, and 24.  As a result, he was seeking service connection for the bone loss around those teeth.  The examination report noted that the loss of teeth was not due to the loss of substance of body of maxilla or mandible without loss of continuity.  All of the upper teeth were missing, along with bottom teeth #18-20, 23, 24, 30, and 31. The examiner reasoned that the loss of teeth was not due to osteomyelitis, but to periodontal disease fueled gradually by poor oral hygiene, as heavy plaque and calculus were observed on numerous occasions.  The report indicated that a suitable prosthesis could restore the masticatory surfaces. Palpation revealed a solid bone with ample support for his denture.  Panoramic dental x-rays demonstrated bone loss related to teeth #8, 9, 10, 23, 24.  The examiner opined that the noted bone loss was not commensurate with the bone loss expected had the teeth been avulsed by trauma, in which case part of the supporting alveolar bone would have been removed as well.  It was further noted that the dental condition did not impact the Veteran's ability to work.

The examiner opined that it was less likely than not that any of the Veteran's maxillary or mandibular bone loss was due to trauma.  He reasoned that the bone loss associated with teeth #8, 9, 10, and 24 was not more than would be expected to occur with age and was not indicative of loss of bone due to trauma.  He further explained that the observable bone loss was the result of periodontal disease, as the supporting alveolar bone had not been removed, which is typical when related to trauma.  

The Board notes that a claim of service connection for a dental condition is also considered a claim for VA outpatient dental treatment. See Mays v. Brown, 5 Vet. App. 302, 306 (1993). In this case, however, review of the record shows the Veteran is already receiving dental treatment. The Veteran's outpatient treatment was authorized in July 1975 for teeth #6, 7, 10, 11, 12, and 13, due to his service-

connected teeth #8 and 9. Therefore, as he is already receiving VA dental treatment, that aspect of a dental claim will not be discussed any further. 

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150. These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity. 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916. Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling. See 38 C.F.R. § 4.150, Diagnostic Code 9913.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in § 17.161 of this chapter, but not for purposes of compensation. See 38 C.F.R. § 3.381 (a) (concerning service connection for dental treatment purposes). 

Based on the pertinent evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a dental condition, to include osteomyelitis and necrotic bone.  While the evidence of record shows that he has a current diagnosis of tooth loss due to trauma and periodontitis, the probative evidence of record demonstrates that the dental bone loss injury is unrelated to his service.  The April 2016 examiner based the negative nexus opinion on the evidence of record, as well as his assessment of the Veteran's lay statements.  He considered the course and history of the Veteran's dental treatment, and provided an alternate theory of onset, including the aging process, that was more likely the cause of the dental bone loss.  

The Veteran has provided no other evidence to support this claim.  The Board has also considered his lay statements and belief that his current dental bone loss is related to the in-service trauma that caused his tooth loss. To the extent that the Veteran has offered his own opinion that his dental condition is due to service, the Board notes that although he is competent to report his dental symptoms and the trauma that occurred involving his teeth, his opinion as to the etiology of his dental bone loss has no probative value as he has not been shown to have the requisite medical expertise and training to diagnose and opine as to the etiology of a complex medical condition, such as a dental condition.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
	
The Board places great probative weight on the April 2016 VA examination report.  This examination was adequate because the examiner reviewed the entire medical history file, considered the Veteran's report of events in service, performed a comprehensive examination, and provided an opinion based on an accurate factual basis with supporting rationale.  The examiner clearly noted the Veteran's reports of slipping and falling on ice that he contended led to his current dental bone loss.  Additionally, he provided a supporting rationale that indicated that the dental bone loss is likely due to periodontal disease, unrelated to the in-service trauma, and to age.  Here, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.   See Nieves-Rodriguez v. Peake, supra; Stefl v. Nicholson, supra.  The Board finds the VA examiner's opinion is the only competent and probative evidence of record as to the question of whether the dental condition is related to service.

In this case, review of the record shows the Veteran has numerous missing teeth, including some that are service-connected due to an in-service trauma.  His treatment has included, but is not limited to fillings and other restorative measures, as well as extractions and receiving dentures.  In fact, VA treatment records reflect that the Veteran has no remaining functional teeth on the upper part of his mouth and has been diagnosed with periodontitis and loss of teeth due to trauma.  

However, there is no evidence of record that the lost teeth have been unable to be restored by a suitable prosthesis, as he has used dentures for several decades, or that any loss of teeth has been caused by loss of substance of the body of the maxilla or mandible.  Furthermore, there is no indication that he currently has chronic osteomyelitis, as the June 2002 diagnosed only acute osteomyelitis and there is no other evidence of osteomyelitis noted in the record.  Generalized alveolar bone loss was noted in a November 2013 VA treatment record which, as explained by the August 2016 VA examiner, was considered to be the result of the Veteran's age and longstanding periodontitis, as opposed to any form of trauma.  Thus, there has been no evidence presented to support the contention that current dental bone loss is due to the service-connected teeth and in-service trauma.  As the observed bone loss is opined to be the result of periodontal disease, it is not considered disabling for compensation purposes.  There is also no suggestion of any other compensable condition as specified by 38 C.F.R. § 4.150. 

Thus, the preponderance of the evidence is against service connection for compensation purposes for a dental disorder, and the claim must be denied. 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a dental condition, including osteomyelitis with necrotic bone, for compensation purposes is denied.  


REMAND

Unfortunately, the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran seeks entitlement to service connection for fungus of the scrotum.  After a thorough review of the record, the Board notes that the Veteran submitted a statement on January 26, 1990, that appears to express disagreement with the April 1989 rating decision, which denied entitlement to service connection for fungus of the scrotum.  Thus, the Veteran expressed a desire to appeal this issue in January 1990, pursuant to 38 C.F.R. § 20.201.  

An August 2012 VA treatment record documented reports of the scrotum enlargement, while noting the Veteran's history of hydroceles. Most recently, an August 2013 VA treatment record noted his complaints of constant scrotum pain, which resulted in treatment for bilateral hydroceles.  To date, the Veteran has not yet been afforded a VA examination specifically for this claimed disorder, and no medical opinions regarding etiology have been obtained. On remand, the Veteran should be afforded a VA examination.  A medical opinion regarding any diagnoses and their associated etiology must be obtained.

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through April 4, 2016, have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records.  VA treatment records dated to April 4, 2016, are currently associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).
	
2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claim, including any private treatment records following proper VA procedures.

3. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any scrotum disorder.  The VA examiner should thoroughly review the Veteran's entire claims file, including the Veteran's service treatment records, as well as a copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.

All indicated tests and studies must be accomplished and all clinical findings must be reported in detail, to include an explanation of how they relate to any of the Veteran's diagnoses.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that any of the currently-diagnosed disorder(s) related to the Veteran's scrotum was caused by, related to, or aggravated by, the Veteran's active military service.  

In providing any opinion, the examination must consider the Veteran's VA treatment records and service treatment records.  Additionally, the examiner's opinion must reflect consideration of the Veteran's lay statements regarding in-service incurrence and continuity of symptomatology, and must not be based solely upon a lack of contemporaneous medical evidence.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the relevant facts and medical principles involved would be of considerable assistance to the Board. 

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the issue on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


